TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 17, 2014



                                    NO. 03-12-00718-CR


                                 Courtney Trapp, Appellant

                                               v.

                                 The State of Texas, Appellee




           APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.